DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, line 5: “a mesh” has been amended to read --the mesh--.
Claim 5, line 3: “the radial member” has been amended to read --the radial members--.

Allowable Subject Matter
Claims 1-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Gorman (US 2015/0032135 A1), Mortarino (US 2011/0257761) or Cherok et al. (US 7,614,258 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a plurality of discrete diagonal struts selectively positioned in open areas of the mesh defined by a configuration of the radial members and catenaries”.
Gorman teaches a dynamic biometric mesh (tissue support structure 520; fig. 5C) comprises: a plurality of radial members (522); a plurality of catenaries (526), each catenary extending between at least one pair of adjacent radial members and fixed to at least one pair of adjacent radial members at fixed ends (fig. 5C; [0064]-[0065]; wherein the rings 526 are coupled with the spokes 522 and may be affixed by fusing, soldering or sintering); and a central opening (defined by the perimeter of the hub 523, which is a gap between adjacent radial members) from which the radial members extend outwardly to ends defining an outer perimeter (perimeter concentric ring 528; fig. 5C); and wherein the plurality of catenaries and radial members form a low mass structural system arranged in an architecture configured to be structurally stable in tension and pliable for deployment and integration with biologic tissue (figs. 5C, 5D; [0076]; wherein the structures are rigid enough to provide overall structural integrity yet flexible enough to be rolled or folded).
Mortarino teaches a biometric mesh (scaffold; abstract) that is suitable for a use in a variety of reconstructive or support applications including, but not limited to hernia repair, breast reconstruction, mastoplexy, breast augmentation support etc. ([0039]). Mortarino teaches the mesh has an asymmetric configuration having an upper portion (stretchy region; fig. 28) extending above the central axis of the scaffold and a lower portion (stiffer region; fig. 28) below the central axis of the scaffold; the upper portion having increased elasticity as compared to the lower portion for the purpose of allowing the scaffold to stretch in particular regions ([0162]). When used for breast reconstruction, for example, this design may help recreate a more normal breast shape ([0162]).
Cherok teaches it was known in the art of prosthetic meshes to attach additional struts (16; fig. 1) to intersections made by filaments (12) i.e. radial members and catenaries in order to create smaller secondary pores (18) within larger pores (14) to change the flexibility of the mesh, as would be apparent to one of ordinary skill in the art (columns 2-3, lines 47-67, 1-20). Thus, Cherok teaches individual struts (16) of the plurality of struts extending diagonally between (1) a respective first intersection of a respective first catenary and a respective first radial member and (2) a respective second intersection of a respective second catenary and a respective second radial member, the respective first catenary being adjacent to the respective second catenary, the respective first radial member being adjacent to the respective second radial member (see annotated fig. 1 below), and a respective position of the individual struts being selected to adjust tensile properties of the mesh to accommodate the native tensile properties of biologic tissue (columns 2-3, lines 47-67, 1-20).

    PNG
    media_image1.png
    582
    710
    media_image1.png
    Greyscale


The closest prior arts of record Gorman and Cherok teach meshes similar to that of claim 1, however neither teach struts that are independent of other things of the same type (https://www.oxfordlearnersdictionaries.com/us/definition/english/discrete) and/or separate; detached from others; individually distinct (https://www.oed.com/search?searchType=dictionary&q=discrete&_searchBtn=Search) i.e. “discrete”. The diagonal struts of Gorman (figs. 2E, 5E) do not extend between the first and second intersections as recited in claim 1 and the diagonal struts (individual filaments 16) of Cherok extend continuously across the primary pores 14 through knitting (figs. 1-2). Because the individual filaments 16 are continuously knit across the mesh, cutting one “strut” would cause failure of the strut across all of the pores in a continuous row, rather than a distinctive discrete pore. 
Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Broom et al. (US 2011/0189270 A1) is noted for teaching medical meshes are generally customized and cut to a desired size bade on anatomical need ([0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771